Citation Nr: 1745998	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-33 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel




INTRODUCTION

The Veteran served honorably in the United States Army from May 1951 to May 1953.  Unfortunately, he passed away on July 20, 2008.  The Board is grateful for the Veteran's service to our country and extend its condolences to the Veteran's widow and his surviving family members.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction has since been transferred to the RO in Los Angeles, California. 


FINDINGS OF FACT

1. The Veteran was not a former POW and was rated by the VA as totally disabled since December 18, 2000. 

2. The Veteran passed away on July 20, 2008. 


CONCLUSION OF LAW

The criteria for entitlement to death and indemnity compensation have not been met. 38 U.S.C.A. §§ 1310, 1318 (West 2014); 38 C.F.R. §§ 3.22, 3.312 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

IV. Entitlement to DIC 

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive, compensation at the time of his death for a service-connected disability that was rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).

In this case, the Veteran was not a former POW, he was not rated by the VA as totally disabled since service and for at least five years immediately preceding death, and he was rated as totally disabled for approximately 7 years and 7 months immediately preceding his death.  Consequently, DIC benefits are not warranted.  
With respect to the duration of the Veteran's total disability rating, Appellant recently argued that an earlier effective date should have been assigned.  More specifically, she asserted that the RO committed error in granting total disability based on individual unemployability (TDIU) effective December 18, 2000, because the record allegedly supports a total disability rating as far back as 1984.  Her contentions essentially amount to a collateral attack on the rating decision dated December 31, 2001, which became final on December 31, 2002, because it was not appealed within one year.  

Appellant's assertion of clear and unmistakable error (CUE) by the RO constitutes a distinct claim.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Each claim and theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE in a rating decision that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) ("nothing in an NOD could confer jurisdiction upon the Board over a claim that was never presented to and adjudicated by the RO because there is no decision on such a newly raised claim to appeal to the Board"); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (holding that the Board lacks jurisdiction over claims not presented to and adjudicated by the RO). Because Appellant did not raise the CUE claim with the RO, the Board lacks jurisdiction to address the same. 

Based on the evidence of record, the must deny Appellant's claim.  The Board is sympathetic to the claim; however, the Board is bound by law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990)).  Where, as here, there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to DIC benefits is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


